PER CURIAM:
Defendant appealed from the denial of a motion to dismiss a criminal charge of theft by deception on the ground that he had been once in jeopardy for that offense. Greater detail is set forth in the concurring opinion of Chief Justice Ellett.
Defendant has heretofore appealed his conviction on the offenses charged to this Court and his conviction was affirmed.1 He was then released by a federal district judge in a habeas corpus proceeding. The state refiled the charges and the defendant then interposed his motion above referred to, which was denied.
The denial of the motion to dismiss was not a final judgment and no appeal can be taken therefrom.2 The appeal is dismissed and the case is remanded for further proceedings. No costs awarded.

. State v. Forsyth, Utah, 560 P.2d 337.


. U.C.A., 1953, Sec. 77-39-3.